 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   DESERT MILLING, LLC,                              Case No.: 19-CV-775 JLS (AGS)
     a limited liability company;
10
     CLYDE R. EDGAR, an individual;                    ORDER: (1) GRANTING JOINT
11   and GRACE EDGAR, an individual,                   MOTION FOR ORDER
                                     Plaintiffs,       EXTENDING COUNTER-
12
                                                       DEFENDANTS’ TIME TO ANSWER
13   v.                                                FIRST AMENDED
                                                       COUNTERCLAIM, AND
14   ROBERT J. HULL, an individual;
                                                       (2) DENYING AS MOOT COUNTER-
     BEACH LINE CITRUS, LLC,
15                                                     DEFENDANTS’ MOTION TO
     a limited liability company; and
                                                       DISMISS
16   IMPERIAL CALIFORNIA OLIVE
     MILL, LLC, a limited liability company,
17                                                     (ECF Nos. 14, 17)
                                   Defendants.
18
19   IMPERIAL CALIFORNIA OLIVE
     MILL, LLC, a California limited liability
20   company,
21                          Counter-Claimant,
22   v.
23   DESERT MILLING, LLC, an Arizona
     limited liability company dba DESERT
24
     OLIVE FARMS; CLYDE R. EDGAR, an
25   individual; GRACE BENSON EDGAR,
     an individual; and ROES 1 through 20,
26
     inclusive,
27                        Counter-Defendants.
28

                                                   1
                                                                             19-CV-775 JLS (AGS)
 1         Presently before the Court is Plaintiffs and Counter-Defendants Desert Milling,
 2   LLC; Clyde R. Edgar; and Grace Edgar; Defendant and Counter-Claimant Imperial
 3   California Olive Mill, LLC; and Defendants Robert J. Hull and Beach Line Citrus, LLC’s
 4   Joint Motion for Order Extending Counter-Defendants’ Time to Answer First Amended
 5   Counterclaim (“Joint Mot.,” ECF No. 17). The Parties request a two-week extension of
 6   Counter-Defendants’ deadline to file an answer to Counter-Claimant’s First Amended
 7   Counterclaim because “Counter-Defendants’ counsel has been on a pre-planned family
 8   vacation in North Carolina since August 7, 2019, and will be gone on that vacation through
 9   August 15, 2019, and has been unable to effectively communicate with his clients to
10   properly prepare the answer to the First Amended Counterclaim due to family
11   commitments and the time difference from his clients.” Id. at 2. The Parties also agree
12   that Counter-Defendants’ Motion to Dismiss (ECF No. 14) was mooted by the filing of the
13   First Amended Counterclaim (ECF No. 16). Id. at 3.
14         Good cause appearing, the Court GRANTS the Joint Motion (ECF No. 17) and
15   DENIES AS MOOT Counter-Defendants’ Motion to Dismiss (ECF No. 14). Counter-
16   Defendants SHALL FILE an answer to Counter-Claimant’s First Amended Counterclaim
17   on or before August 23, 2019.
18         IT IS SO ORDERED.
19
20   Dated: August 16, 2019
21
22
23
24
25
26
27
28

                                                 2
                                                                              19-CV-775 JLS (AGS)
